Exhibit 13 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors and Stockholders Middlefield Banc Corp. We have audited the accompanying consolidated balance sheet of Middlefield Banc Corp. and subsidiaries (the “Company”) as of December 31, 2013 and 2012, and the related consolidated statements of income, comprehensive income (loss), changes in stockholders’ equity, and cash flows for the three years in the period ended December 31, 2013. These consolidated financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Middlefield Banc Corp. and subsidiaries as of December 31, 2013 and 2012, and the results of their operations and their cash flows for each of the three years in the period ending December 31, 2013, in conformity with U.S. generally accepted accounting principles. /s/ S.R. Snodgrass P.C. Wexford, Pennsylvania March 11, 2014 F-1 MIDDLEFIELD BANC CORP. CONSOLIDATED BALANCE SHEET (Dollar amounts in thousands, except shares) December 31, ASSETS Cash and due from banks $ 20,926 $ 33,568 Federal funds sold 5,267 11,778 Cash and cash equivalents 26,193 45,346 Investment securities available for sale, at fair value 157,143 194,472 Loans 435,725 408,433 Less allowance for loan and lease loss 7,046 7,779 Net loans 428,679 400,654 Premises and equipment, net 9,828 8,670 Goodwill 4,559 4,559 Core deposit intangibles 156 195 Bank-owned life insurance 8,816 8,536 Accrued interest and other assets 11,716 TOTAL ASSETS $ 647,090 $ 670,288 LIABILITIES Deposits: Noninterest-bearing demand $ 85,905 $ 75,912 Interest-bearing demand 53,741 63,915 Money market 77,473 81,349 Savings 177,303 175,406 Time 174,414 196,753 Total deposits 568,836 593,335 Short-term borrowings 10,809 6,538 Other borrowings 11,609 12,970 Accrued interest and other liabilities 2,363 2,008 TOTAL LIABILITIES 593,617 614,851 STOCKHOLDERS' EQUITY Common stock, no par value; 10,000,000 shares authorized, 2,221,834 and 2,181,763 shares issued; 2,032,304 and 1,992,233 shares outstanding 34,979 34,295 Retained earnings 27,465 22,485 Accumulated other comprehensive (loss) income ) 5,391 Treasury stock, at cost; 189,530 shares ) ) TOTAL STOCKHOLDERS' EQUITY 53,473 55,437 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 647,090 $ 670,288 See accompanying notes to the consolidated financial statements. F-2 MIDDLEFIELD BANC CORP. CONSOLIDATED STATEMENT OF INCOME (Dollar amounts in thousands, except per share data) Year Ended December 31, INTEREST INCOME Interest and fees on loans $ $ $ Interest-bearing deposits in other institutions 30 26 14 Federal funds sold 15 20 12 Investment securities: Taxable interest Tax-exempt interest Dividends on stock 79 97 Total interest income INTEREST EXPENSE Deposits Short-term borrowings Federal funds purchased 7 - - Other borrowings Trust preferred securities Total interest expense NET INTEREST INCOME Provision for loan losses NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES NONINTEREST INCOME Service charges on deposit accounts Investment securities gains (losses), net 11 ) Earnings on bank-owned life insurance Gains on sale of loans - 85 - Other income Total noninterest income NONINTEREST EXPENSE Salaries and employee benefits Occupancy expense Equipment expense Data processing costs Ohio state franchise tax Federal deposit insurance expense Professional fees Losses on other real estate owned 18 Advertising expenses Other real estate expenses Directors fees Other expense Total noninterest expense Income before income taxes Income taxes NET INCOME $ $ $ EARNINGS PER SHARE Basic $ 3.48 $ 3.29 $ 2.45 Diluted 3.47 3.28 2.45 DIVIDENDS DECLARED PER SHARE $ 1.04 $ 1.04 $ 1.04 See accompanying notes to the consolidated financial statements. F-3 MIDDLEFIELD BANC CORP. CONSOLIDATED STATEMENT OF COMPREHENSIVE INCOME (Dollar amounts in thousands) Year Ended December 31, Net income $ 7,028 $ 6,281 $ 4,130 Other comprehensive (loss) income: Net unrealized holding gain (loss) on available for sale investment securities ) 1,897 5,969 Tax effect 3,925 ) ) Reclassification adjustment for investment security (gains) losses included in net income ) ) 173 Tax effect 4 207 ) Total other comprehensive (loss) income ) 850 4,054 Comprehensive (loss) income $ ) $ 7,131 $ 8,184 See accompanying notes to the consolidated financial statements. F-4 MIDDLEFIELD BANC CORP. CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS' EQUITY (Dollar amounts in thousands, except shares and dividend per share amount) Common Stock Retained Accumulated Other Comprehensive Treasury Total Stockholders' Shares Amount Earnings Income (Loss) Stock Equity Balance, December 31, 2010 1,780,553 $ 28,429 $ 15,840 $ 487 $ ) $ 38,022 Net income 4,130 4,130 Other comprehensive income 4,054 4,054 Stock-based compensation expense 2,400 59 59 Common stock issuance 138,150 2,210 2,210 Dividend reinvestment and purchase plan 30,765 542 542 Cash dividends ($1.04 per share) ) ) Balance, December 31, 2011 1,951,868 $ 31,240 $ 18,206 $ 4,541 $ ) $ 47,253 Net income 6,281 6,281 Other comprehensive income 850 850 Stock-based compensation expense 1,722 32 32 Common stock issuance, net of issuance cost ($816) 196,635 2,329 2,329 Dividend reinvestment and purchase plan 31,538 694 694 Cash dividends ($1.04 per share) ) ) Balance, December 31, 2012 2,181,763 $ 34,295 $ 22,485 $ 5,391 $ ) $ 55,437 Net income 7,028 7,028 Other comprehensive loss ) ) Common stock issuance, net of issuance cost ($139) 13,320 74 74 Dividend reinvestment and purchase plan 25,751 736 736 Stock options exercised 1,000 ) 49 ) Cash dividends ($1.04 per share) ) ) Balance, December 31, 2013 2,221,834 $ 34,979 $ 27,465 $ ) $ ) $ 53,473 See accompanying notes to the consolidated financial statements. F-5 MIDDLEFIELD BANC CORP. CONSOLIDATED STATEMENT OF CASH FLOWS (Dollar amounts in thousands) Year Ended December 31, OPERATING ACTIVITIES Net income $ 7,028 $ 6,281 $ 4,130 Adjustments to reconcile net income to net cash provided by operating activities: Provision for loan losses 196 2,168 3,085 Investment securities (gains) losses, net ) ) 173 Depreciation and amortization 891 929 731 Amortization of premium and discount on investment securities 1,100 930 451 Accretion of deferred loan fees, net ) ) ) Origination of loans held for sale - ) - Proceeds from sale of loans held for sale - 1,169 - Gains on sale of loans - ) - Earnings on bank-owned life insurance ) ) ) Deferred income taxes 423 2 ) Stock-based compensation expense - 32 59 Loss on other real estate owned 18 258 497 Decrease in accrued interest receivable 28 71 25 Decrease in accrued interest payable ) ) ) Decrease in prepaid federal deposit insurance 513 486 707 Other, net 364 355 ) Net cash provided by operating activities 9,897 10,282 9,146 INVESTING ACTIVITIES Investment securities available for sale: Proceeds from repayments and maturities 25,411 50,919 69,264 Proceeds from sale of securities 25,088 32,985 24,127 Purchases ) ) ) Increase in loans, net ) ) ) Proceeds from the sale of other real estate owned 882 954 866 Purchase of premises and equipment ) ) ) Net cash used for investing activities ) ) ) FINANCING ACTIVITIES Net increase (decrease) in deposits ) 12,373 15,711 Increase (decrease) in short-term borrowings, net 4,271 ) ) Repayment of other borrowings ) ) ) Common stock issued 74 2,329 2,210 Stock options exercised ) - - Proceeds from dividend reinvestment and purchase plan 736 694 542 Cash dividends ) ) ) Net cash (used for) provided by financing activities ) 8,679 13,969 (Decrease) increase in cash and cash equivalents ) 10,956 3,755 CASH AND CASH EQUIVALENTS AT BEGINNING OF YEAR 45,346 34,390 30,635 CASH AND CASH EQUIVALENTS AT END OF YEAR $ 26,193 $ 45,346 $ 34,390 SUPPLEMENTAL INFORMATION Cash paid during the year for: Interest on deposits and borrowings $ 5,378 $ 6,600 $ 8,797 Income taxes 1,620 1,550 615 Non-cash investing transactions: Transfers from loans to other real estate owned $ 2,113 $ 862 $ 1,257 Loans to facilitate the sale of other real estate owned ) - - See accompanying notes to the consolidated financial statements. F-6 MIDDLEFIELD BANC CORP. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 1. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES A summary of the significant accounting and reporting policies applied in the presentation of the accompanying financial statements follows: Nature of Operations and Basis of Presentation Middlefield Banc Corp. (the “Company”) is an Ohio corporation organized to become the holding company of The Middlefield Banking Company (“MBC”). MBC is a state-chartered bank located in Ohio. On April 19, 2007, Middlefield Banc Corp. acquired Emerald Bank (“EB”), an Ohio-chartered commercial bank headquartered in Dublin, Ohio. On October 23, 2009, the Company established an asset resolution subsidiary named EMORECO, Inc. The Company and its subsidiaries derive substantially all of their income from banking and bank-related services, which includes interest earnings on residential real estate, commercial mortgage, commercial and consumer financings as well as interest earnings on investment securities and deposit services to its customers through ten locations. The Company is supervised by the Board of Governors of the Federal Reserve System, while MBC and EB are subject to regulation and supervision by the Federal Deposit Insurance Corporation and the Ohio Division of Financial Institutions. EB merged into MBC on January 20, 2014. The consolidated financial statements of the Company include its wholly-owned subsidiaries, MBC, EB, and EMORECO, Inc. (the “Banks”). Significant intercompany items have been eliminated in preparing the consolidated financial statements. The financial statements have been prepared in conformity with U.S. generally accepted accounting principles. In preparing the financial statements, management is required to make estimates and assumptions that affect the reported amounts of assets and liabilities as of the balance sheet date and revenues and expenses for the period. Actual results could differ from those estimates. Investment Securities Investment securities are classified at the time of purchase, based on management’s intention and ability, as securities held to maturity or securities available for sale. Debt securities acquired with the intent and ability to hold to maturity are stated at cost adjusted for amortization of premium and accretion of discount, which are computed using a level yield method and recognized as adjustments of interest income. Certain other debt securities have been classified as available for sale to serve principally as a source of liquidity. Unrealized holding gains and losses for available-for-sale securities are reported as a separate component of stockholders’ equity, net of tax, until realized. Realized security gains and losses are computed using the specific identification method. Interest and dividends on investment securities are recognized as income when earned. Common stock of the Federal Home Loan Bank (“FHLB”) represents ownership in an institution that is wholly owned by other financial institutions. This equity security is accounted for at cost and classified with other assets. The FHLB of Cincinnati has reported profits for 2013 and 2012, remains in compliance with regulatory capital and liquidity requirements, and continues to pay dividends on the stock and make redemptions at the par value. With consideration given to these factors, management concluded that the stock was not impaired at December 31, 2013 or 2012. Securities are evaluated on at least a quarterly basis and more frequently when economic or market conditions warrant such an evaluation to determine whether a decline in their value is other than temporary. For debt securities, management considers whether the present value of cash flows expected to be collected are less than the security’s amortized cost basis (the difference defined as the credit loss), the magnitude and duration of the decline, the reasons underlying the decline and the Company’s intent to sell the security or whether it is more likely than not that the Company would be required to sell the security before its anticipated recovery in market value, to determine whether the loss in value is other than temporary. Once a decline in value is determined to be other than temporary, if the Company does not intend to sell the security, and it is more likely than not that it will not be required to sell the security, before recovery of the security’s amortized cost basis, the charge to earnings is limited to the amount of credit loss. Any remaining difference between fair value and amortized cost (the difference defined as the non-credit portion) is recognized in other comprehensive income, net of applicable taxes. Otherwise, the entire difference between fair value and amortized cost is charged to earnings. For equity securities where the fair value has been significantly below cost for one year, the Company’s policy is to recognize an impairment loss unless sufficient evidence is available that the decline is not other than temporary and a recovery period can be predicted. F-7 Loans Loans that management has the intent and ability to hold for the foreseeable future or until maturity or payoff generally are reported at their outstanding unpaid principal balances net of the allowance for loan and lease loss. Interest income is recognized as income when earned on the accrual method. The accrual of interest is discontinued on a loan when management believes, after considering economic and business conditions, the borrower’s financial condition is such that collection of interest is doubtful. Interest received on nonaccrual loans is recorded as income or applied against principal according to management’s judgment as to the collectability of such principal. Loan origination fees and certain direct loan origination costs are being deferred and the net amount amortized as an adjustment of the related loan’s yield. Management is amortizing these amounts over the contractual life of the related loans. Allowance for Loan and LeaseLoss The allowance for loan and lease loss represents the amount which management estimates is adequate to provide for probable loan losses inherent in the loan portfolio. The allowance method is used in providing for loan losses. Accordingly, all loan losses are charged to the allowance, and all recoveries are credited to it. The allowance for loan and lease loss is established through a provision for loan losses which is charged to operations. The provision is based on management’s periodic evaluation of the adequacy of the allowance for loan and lease loss, which encompasses the overall risk characteristics of the various portfolio segments, past experience with losses, the impact of economic conditions on borrowers, and other relevant factors. The estimates used in determining the adequacy of the allowance for loan and lease loss, including the amounts and timing of future cash flows expected on impaired loans, are particularly susceptible to significant change in the near term. A loan is considered impaired when it is probable the borrower will not repay the loan according to the original contractual terms of the loan agreement. Management has determined that first mortgage loans on one-to-four family properties and all consumer loans represent large groups of smaller-balance homogeneous loans that are to be collectively evaluated. Loans that experience insignificant payment delays, which are defined as 90 days or less, generally are not classified as impaired. A loan is not impaired during a period of delay in payment if the Company expects to collect all amounts due, including interest accrued, at the contractual interest rate for the period of delay. All loans identified as impaired are evaluated independently by management. The Company estimates credit losses on impaired loans based on the present value of expected cash flows or the fair value of the underlying collateral if the loan repayment is expected to come from the sale or operation of such collateral. Impaired loans, or portions thereof, are charged off when it is determined a realized loss has occurred. Until such time, an allowance for loan and lease loss is maintained for estimated losses. Cash receipts on impaired loans are applied first to accrued interest receivable unless otherwise required by the loan terms, except when an impaired loan is also a nonaccrual loan, in which case the portion of the payment related to interest is recognized as income. Mortgage loans secured by one-to-four family properties and all consumer loans are large groups of smaller-balance homogeneous loans and are measured for impairment collectively. Management determines the significance of payment delays on a case-by-case basis, taking into consideration all circumstances concerning the loan, the creditworthiness and payment history of the borrower, the length of the payment delay, and the amount of shortfall in relation to the principal and interest owed. Premises and Equipment Land is carried at cost. Premises and equipment are stated at cost net of accumulated depreciation. Depreciation is computed on the straight-line method over the estimated useful lives of the assets, which range from 3 to 20 years for furniture, fixtures, and equipment and 3 to 40 years for buildings and leasehold improvements. Expenditures for maintenance and repairs are charged against income as incurred. Costs of major additions and improvements are capitalized. Goodwill The Company accounts for goodwill using a two-step process for testing the impairment of goodwill on at least an annual basis. This approach could cause more volatility in the Company’s reported net income because impairment losses, if any, could occur irregularly and in varying amounts. No impairment of goodwill was recognized in any of the periods presented. Intangible Assets Intangible assets include core deposit intangibles, which are a measure of the value of consumer demand and savings deposits acquired in business combinations accounted for as purchases. The core deposit intangibles are being amortized to expense over a 10 year life on a straight-line basis. The recoverability of the carrying value of intangible assets is evaluated on an ongoing basis, and permanent declines in value, if any, are charged to expense. F-8 Bank-Owned Life Insurance (“BOLI”) The Company owns insurance on the lives of a certain group of key employees. The policies were purchased to help offset the increase in the costs of various fringe benefit plans including healthcare. The cash surrender value of these policies is included as an asset on the Consolidated Balance Sheet and any increases in the cash surrender value are recorded as noninterest income on the Consolidated Statement of Income. In the event of the death of an insured individual under these policies, the Company would receive a death benefit, which would be recorded as noninterest income. Other Real Estate Owned Real estate properties acquired through foreclosure are initially recorded at fair value at the date of foreclosure, establishing a new cost basis. After foreclosure, management periodically performs valuations and the real estate is carried at the lower of cost or fair value less estimated cost to sell. Revenue and expenses from operations of the properties, gains or losses on sales and additions to the valuation allowance are included in operating results. Income Taxes The Company and its subsidiaries file a consolidated federal income tax return. Deferred tax assets and liabilities are reflected at currently enacted income tax rates applicable to the period in which the deferred tax assets or liabilities are expected to be realized or settled. As changes in tax laws or rates are enacted, deferred tax assets and liabilities are adjusted through the provision for income taxes. Earnings Per Share The Company provides dual presentation of basic and diluted earnings per share. Basic earnings per share are calculated utilizing net income as reported in the numerator and average shares outstanding in the denominator. The computation of diluted earnings per share differs in that the dilutive effects of any stock options, warrants, and convertible securities are adjusted in the denominator. Stock-Based Compensation The Company accounts for stock compensation based on the grant date fair value of all share-based payment awards that are expected to vest, including employee share options to be recognized as employee compensation expense over the requisite service period. For purposes of computing results, the Company estimated the fair values of stock options using the Black-Scholes option-pricing model. The model requires the use of subjective assumptions that can materially affect fair value estimates. The fair value of each option is amortized into compensation expense on a straight-line basis between the grant date for the option and each vesting date. The fair value of each stock option granted was estimated using the following weighted-average assumptions: Grant Year Expected Dividend Yield Risk-Free Interest Rate Expected Volatility Expected Life (in years) % % During the years ended December31, 2013, 2012, and 2011, the Company recorded $0, $0, and $16,000, of compensation cost related to vested stock options. As of December 31, 2013, there was no unrecognized compensation cost related to unvested stock options. The weighted-average fair value of the stock option granted for 2011 was $1.75. The Company also issued 1,722 and 2,400 shares of restricted stock and recorded stock–based compensation expense of $32,000 and $43,000 in 2012 and 2011, respectively. There were no shares of restricted stock issued in 2013. For the year ended December 31, 2013, 21,112 options were exercised resulting in net proceeds of $77,000. F-9 Cash Flow Information The Company has defined cash and cash equivalents as those amounts included in the Consolidated Balance Sheet captions as “Cash and due from banks” and “Federal funds sold” with original maturities of less than 90 days. Advertising Costs Advertising costs are expensed as incurred. Advertising expenses amounted to $445,000, $423,000, and $439,000, for 2013, 2012, and 2011, respectively. Reclassification of Comparative Amounts Certain comparative amounts for prior years have been reclassified to conform to current-year presentations. Such reclassifications did not affect net income or retained earnings. Recent Accounting Pronouncements In February 2013, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) 2013-02, Reporting of Amounts Reclassified Out of Accumulated Other Comprehensive Income. The standard requires that companies present either in a single note or parenthetically on the face of the financial statements, the effect of significant amounts reclassified from each component of accumulated other comprehensive income based on its source and the income statement line items affected by the reclassification. The new requirements will take effect for public companies in fiscal years, and interim periods within those years, beginning after December 15, 2012. The Company adopted this standard on January 1, 2013. The effect of adopting this standard increased our disclosure surrounding reclassification items out of accumulated other comprehensive income. In February 2013, the FASB issued ASU 2013-04, Obligations Resulting from Joint and Several Liability Arrangements for Which the Total Amount of the Obligation is Fixed at the Reporting Date . The ASU requires the measurement of obligations resulting from joint and several liability arrangements for which the total amount of the obligation is fixed at the reporting date as the sum of the amount the reporting entity agreed to pay on the basis of its arrangement with its co-obligors as well as any additional amount that the entity expects to pay on behalf of its co-obligors. The new standard is effective retrospectively for fiscal years and interim periods within those years, beginning after December 15, 2013, and early adoption is permitted. This ASU is not expected to have a significant impact on the Company’s financial statements. In July 2013, the FASB issued ASU 2013-11, Income Taxes (Topic 740): Presentation of an Unrecognized Tax Benefit When a Net Operating Loss Carryforward, a Similar Tax Loss, or a Tax Credit Carryforward Exists. This Update applies to all entities that have unrecognized tax benefits when a net operating loss carryforward, a similar tax loss, or a tax credit carryforward exists at the reporting date. An unrecognized tax benefit, or a portion of an unrecognized tax benefit, should be presented in the financial statements as a reduction to a deferred tax asset for a net operating loss carryforward, a similar tax loss, or a tax credit carryforward, except as follows. To the extent a net operating loss carryforward, a similar tax loss, or a tax credit carryforward is not available at the reporting date under the tax law of the applicable jurisdiction to settle any additional income taxes that would result from the disallowance of a tax position or the tax law of the applicable jurisdiction does not require the entity to use, and the entity does not intend to use, the deferred tax asset for such purpose, the unrecognized tax benefit should be presented in the financial statements as a liability and should not be combined with deferred tax assets. The assessment of whether a deferred tax asset is available is based on the unrecognized tax benefit and deferred tax asset that exist at the reporting date and should be made presuming disallowance of the tax position at the reporting date. The amendments in this Update are effective for fiscal years, and interim periods within those years, beginning after December 15, 2013. For nonpublic entities, the amendments are effective for fiscal years, and interim periods within those years, beginning after December 15, 2014. Early adoption is permitted. The amendments should be applied prospectively to all unrecognized tax benefits that exist at the effective date. Retrospective application is permitted. In January 2014, FASB issued ASU 2014-01, Investments – Equity Method and Join Ventures (Topic 323): Accounting for Investments in Qualified Affordable Housing Projects. The amendments in this Update permit reporting entities to make an accounting policy election to account for their investments in qualified affordable housing projects using the proportional amortization method if certain conditions are met. Under the proportional amortization method, an entity amortizes the initial cost of the investment in proportion to the tax credits and other tax benefits received and recognizes the net investment performance in the income statement as a component of income tax expense (benefit). The amendments in this Update should be applied retrospectively to all periods presented. A reporting entity that uses the effective yield method to account for its investments in qualified affordable housing projects before the date of adoption may continue to apply the effective yield method for those preexisting investments. The amendments in this Update are effective for public business entities for annual periods and interim reporting periods within those annual periods, beginning after December 15, 2014. Early adoption is permitted. This ASU is not expected to have a significant impact on the Company’s financial statements. F-10 In January 2014, the FASB issued ASU 2014-04, Receivables – Troubled Debt Restructurings by Creditors (Subtopic 310-40): Reclassification of Residential Real Estate Collateralized Consumer Mortgage Loans upon Foreclosure. The amendments in this Update clarify that an in substance repossession or foreclosure occurs, and a creditor is considered to have received physical possession of residential real estate property collateralizing a consumer mortgage loan, upon either (1) the creditor obtaining legal title to the residential real estate property upon completion of a foreclosure or (2) the borrower conveying all interest in the residential real estate property to the creditor to satisfy that loan through completion of a deed in lieu of foreclosure or through a similar legal agreement. Additionally, the amendments require interim and annual disclosure of both (1) the amount of foreclosed residential real estate property held by the creditor and (2) the recorded investment in consumer mortgage loans collateralized by residential real estate property that are in the process of foreclosure according to local requirements of the applicable jurisdiction . The amendments in this Update are effective for public business entities for annual periods, and interim periods within those annual periods, beginning after December 15, 2014. An entity can elect to adopt the amendments in this Update using either a modified retrospective transition method or a prospective transition method. This ASU is not expected to have a significant impact on the Company’s financial statement. 2. EARNINGS PER SHARE There are no convertible securities that would affect the numerator in calculating basic and diluted earnings per share; therefore, net income as presented on the Consolidated Statement of Income will be used as the numerator. The following table sets forth the composition of the weighted-average common shares (denominator) used in the basic and diluted earnings per share computation for year-ended December 31. Weighted-average common shares outstanding 2,206,392 2,101,490 1,872,582 Average treasury stock shares ) ) ) Weighted-average common shares and common stock equivalents used to calculate basic earnings per share 2,016,862 1,911,960 1,683,052 Additional common stock equivalents used to calculate diluted earnings per share 7,178 4,972 - Weighted-average common shares and common stock equivalents used to calculate diluted earnings per share 2,024,040 1,916,932 1,683,052 Options to purchase 58,581 shares of common stock at prices ranging from $17.55 to $40.24 were outstanding during the year ended December 31, 2013. Of those options, 39,808 were considered dilutive based on the average market price exceeding the strike price for the year ended December 31, 2013.The remaining options had no dilutive effect on the earnings per share. Options to purchase 79,693 shares of common stock at prices ranging from $17.55 to $40.24 were outstanding during the year ended December 31, 2012. Of those options, 8,875 were considered dilutive based on the average market price exceeding the strike price for the year ended December 31, 2012.In accordance with the subscription agreement entered into by an institutional investor, there were also an additional 12,419 shares, at $16 per share, considered dilutive for the year ended December 31, 2012. The remaining options had no dilutive effect on the earnings per share. Options to purchase 88,774 shares of common stock at prices ranging from $17.55 to $40.24 were outstanding during the year ended December31, 2011, but were not included in the computation of diluted earnings per share as they were anti-dilutive due to the strike price being greater than the average market price as of December31, 2011. F-11 3. INVESTMENT SECURITIES AVAILABLE FOR SALE The amortized cost and fair values of securities available for sale are as follows: December 31, 2013 Gross Gross Amortized Unrealized Unrealized Fair (Dollar amounts in thousands) Cost Gains Losses Value U.S. government agency securities $ 27,289 $ 135 ) $ 25,763 Obligations of states and political subdivisions: Taxable 3,787 46 ) 3,795 Tax-exempt 86,524 1,562 ) 84,819 Mortgage-backed securities in government-sponsored entities 38,816 535 ) 38,323 Private-label mortgage-backed securities 3,366 327 - 3,693 Total debt securities 159,782 2,605 ) 156,393 Equity securities in financial institutions 750 - - 750 Total $ 160,532 $ 2,605 $ ) $ 157,143 December 31, 2012 Gross Gross Amortized Unrealized Unrealized Fair (Dollar amounts in thousands) Cost Gains Losses Value U.S. government agency securities $ 24,485 $ 566 ) $ 24,960 Obligations of states and political subdivisions: Taxable 6,888 738 - 7,626 Tax-exempt 80,391 4,683 ) 84,970 Mortgage-backed securities in government-sponsored entities 69,238 1,929 ) 71,102 Private-label mortgage-backed securities 4,553 511 - 5,064 Total debt securities 185,555 8,427 ) 193,722 Equity securities in financial institutions 750 - - 750 Total $ 186,305 $ 8,427 $ ) $ 194,472 The amortized cost and fair value of debt securities at December 31, 2013, by contractual maturity, are shown below. Expected maturities will differ from contractual maturities because borrowers may have the right to call or prepay obligations with or without call or prepayment penalties. Amortized Fair (Dollar amounts in thousands) Cost Value Due in one year or less $ 1,530 $ 1,552 Due after one year through five years 4,640 4,858 Due after five years through ten years 22,433 22,257 Due after ten years 131,179 127,726 Total $ 159,782 $ 156,393 F-12 Investment securities with an approximate carrying value of $66.3 million and $62,5 million at December 31, 2013 and 2012, respectively, were pledged to secure deposits and other purposes as required by law. Proceeds from the sales of securities available for sale and the gross realized gains and losses for the threeyears ended December, 31 are as follows (in thousands): Proceeds from sales $ 25,088 32,985 24,127 Gross realized gains 186 704 830 Gross realized losses ) ) ) Impairment losses - - ) The following tables show the Company’s gross unrealized losses and fair value, aggregated by investment category and length of time that the individual securities have been in a continuous unrealized loss position. December 31, 2013 Less than Twelve Months Twelve Months or Greater Total Gross Gross Gross Fair Unrealized Fair Unrealized Fair Unrealized (Dollar amounts in thousands) Value Losses Value Losses Value Losses U.S. government agency securities $ 13,130 $ ) $ 7,166 $ ) $ 20,295 $ ) Obligations of states and political subdivisions Taxable 1,301 ) - - 1,301 ) Tax-exempt 26,743 ) 2,678 ) 29,421 ) Mortgage-backed securities in government-sponsored entities 18,082 ) 5,248 ) 23,330 ) Total $ 59,255 $ ) $ 15,092 $ ) $ 74,347 $ ) December 31, 2012 Less than Twelve Months Twelve Months or Greater Total Gross Gross Gross Fair Unrealized Fair Unrealized Fair Unrealized (Dollar amounts in thousands) Value Losses Value Losses Value Losses U.S. government agency securities $ 9,938 $ ) $ - $ - $ 9,938 $ ) Obligations of states and political subdivisions 9,240 ) - - 9,240 ) Mortgage-backed securities in government-sponsored entities 12,353 ) - - 12,353 ) Total $ 31,531 $ ) $ - $ - $ 31,531 $ ) There were 98 securities that were considered temporarily impaired at December 31, 2013. On a quarterly basis, the Company performs an assessment to determine whether there have been any events or economic circumstances indicating that a security with an unrealized loss has suffered other-than-temporary impairment (“OTTI”). A debt security is considered impaired if the fair value is less than its amortized cost basis at the reporting date. The accounting literature requires the Company to assess whether the unrealized loss is other-than-temporary. For equity securities where the fair value has been significantly below cost for one year, the Company’s policy is to recognize an impairment loss unless sufficient evidence is available that the decline is not other than temporary and a recovery period can be predicted. The Company has asserted that at December 31, 2013 and 2012, the declines outlined in the above table represent temporary declines and the Company does not intend to sell and does not believe it will be required to sell these securities before recovery of their cost basis, which may be at maturity. The Company has concluded that any impairment of its investment securities portfolio outlined in the above table is not other than temporary and is the result of interest rate changes, sector credit rating changes, or company-specific rating changes that are not expected to result in the noncollection of principal and interest during the period. F-13 Debt securities issued by U.S. government agencies, U.S. government-sponsored enterprises, and state and political subdivisions accounted for more than 97.2% of the total available-for-sale portfolio as of December31, 2013, and no credit losses are expected, given the explicit and implicit guarantees provided by the U.S. federal government and the lack of significant unrealized loss positions within the obligations of state and political subdivisions security portfolio. The Company’s assessment was concentrated mainly on private-label collateralized mortgage obligations of approximately $3.4million, for which the Company evaluates credit losses on a quarterly basis. Gross unrealized gains related to private-label collateralized mortgage obligations amounted to $327,000, with no associated gross unrealized loss. The Company considered the following factors in determining whether a credit loss exists and the period over which the debt security is expected to recover: ● The length of time and the extent to which the fair value has been less than the amortized cost basis. ● Changes in the near term prospects of the underlying collateral of a security such as changes in default rates, loss severity given default and significant changes in prepayment assumptions. ● The level of cash flows generated from the underlying collateral supporting the principal and interest payments of the debt securities. ● Any adverse change to the credit conditions and liquidity of the issuer, taking into consideration the latest information available about the overall financial condition of the issuer, credit ratings, recent legislation, and government actions affecting the issuer’s industry and actions taken by the issuer to deal with the present economic climate. The Company determined equity securities in financial institutions to be other than temporarily impaired and recognized a loss of $194,000 in 2011. This amount represents a before-tax, non-cash charge, and was recorded as a reduction to noninterest income. The Company’s investment in one private-label collateralized mortgage obligation with a carrying value of $899,000 was impaired in 2011 as a result of the Company’s determination that declines in their fair value were other than temporary. As a result of this determination, the Company recognized a $35,000 before-tax, non-cash charge, which was recorded as a reduction to noninterest income. 4. LOANS AND RELATED ALLLOWANCE FOR LOAN LOSSES Major classifications of loans at December 31 are summarized as follows (in thousands): Commercial and industrial $ 54,498 $ 62,188 Real estate - construction 25,601 22,522 Real estate - mortgage: Residential 210,310 203,872 Commercial 141,171 115,734 Consumer installment 4,145 4,117 435,725 408,433 Less allowance for loan and lease loss ) ) Net loans $ 428,679 $ 400,654 The Company’s primary business activity is with customers located within its local trade area, eastern Geauga County, and contiguous counties to the north, east, and south. The Company also serves the central Ohio market with offices in Dublin and Westerville, Ohio. Commercial, residential, consumer, and agricultural loans are granted. Although the Company has a diversified loan portfolio at December 31, 2013 and 2012, loans outstanding to individuals and businesses are dependent upon the local economic conditions in its immediate trade area. F-14 The following table summarizes the primary segments of the loan portfolio and the allowance for loan and lease loss as of December 31, 2013 and 2012 (in thousands): Real Estate- Mortgage December 31, 2013 Commercial and industrial Real estate- construction Residential Commercial Consumer installment Total Loans: Individually evaluated for impairment $ 1,891 $ 4,011 $ 5,882 $ 7,175 $ 6 $ 18,965 Collectively evaluated for impairment 52,607 21,590 204,428 133,996 4,139 416,760 Total loans $ 54,498 $ 25,601 $ 210,310 $ 141,171 $ 4,145 $ 435,725 Real estate- Mortgage December 31, 2012 Commercial and industrial Real estate- construction Residential Commercial Consumer installment Total Loans: Individually evaluated for impairment $ 4,592 $ 3,993 $ 5,761 $ 6,914 $ 28 $ 21,288 Collectively evaluated for impairment 57,596 18,529 198,111 108,820 4,089 387,145 Total loans $ 62,188 $ 22,522 $ 203,872 $ 115,734 $ 4,117 $ 408,433 Real Estate- Mortgage December 31, 2013 Commercial and industrial Real estate- construction Residential Commercial Consumer installment Total Allowance for loan and lease loss: Ending allowance balance attributable to loans: Individually evaluated for impairment $ 179 $ 210 $ 855 $ 563 $ - $ 1,807 Collectively evaluated for impairment 435 366 2,809 1,607 22 5,239 Total ending allowance balance $ 614 $ 576 $ 3,664 $ 2,170 $ 22 $ 7,046 Real Estate- Mortgage December 31, 2012 Commercial and industrial Real estate- construction Residential Commercial Consumer installment Total Allowance for loan and lease loss: Ending allowance balance attributable to loans: Individually evaluated for impairment $ 1,189 $ 933 $ 600 $ 960 $ 6 $ 3,688 Collectively evaluated for impairment 543 190 2,272 1,031 55 4,091 Total ending allowance balance $ 1,732 $ 1,123 $ 2,872 $ 1,991 $ 61 $ 7,779 The Company’s loan portfolio is segmented to a level that allows management to monitor risk and performance. The portfolio is segmented into Commercial and Industrial (“C&I”), Real Estate Construction, Real Estate - Mortgage which is further segmented into Residential and Commercial real estate, and Consumer Installment Loans. The C&I loan segment consists of loans made for the purpose of financing the activities of commercial customers. The residential mortgage loan segment consists of loans made for the purpose of financing the activities of residential homeowners. The commercial mortgage loan segment consists of loans made for the purpose of financing the activities of commercial real estate owners and operators. The consumer loan segment consists primarily of installment loans and overdraft lines of credit connected with customer deposit accounts. Management evaluates individual loans in all of the commercial segments for possible impairment if the loan is greater than $150,000 and if the loan either is in nonaccrual status, or is risk rated Special Mention or Substandard and is greater than 90 days past due. Loans are considered to be impaired when, based on current information and events, it is probable that the Company will be unable to collect the scheduled payments of principal or interest when due according to the contractual terms of the loan agreement. Factors considered by management in evaluating impairment include payment status, collateral value, and the probability of collecting scheduled principal and interest payments when due. Management determines the significance of payment delays and payment shortfalls on a case-by-case basis, taking into consideration all of the circumstances surrounding the loan and the borrower, including the length of the delay, the reasons for the delay, the borrower’s prior payment record, and the amount of the shortfall in relation to the principal and interest owed. The Company does not separately evaluate individual consumer and residential mortgage loans for impairment, unless such loans are part of a larger relationship that is impaired. Once the determination has been made that a loan is impaired, the determination of whether a specific allocation of the allowance is necessary is measured by comparing the recorded investment in the loan to the fair value of the loan using one of three methods: (a) the present value of expected future cash flows discounted at the loan’s effective interest rate; (b) the loan’s observable market price; or (c) the fair value of the collateral less selling costs. The method is selected on a loan-by-loan basis, with management primarily utilizing the fair value of collateral method. The evaluation of the need and amount of a specific allocation of the allowance and whether a loan can be removed from impairment status is made on a quarterly basis. The Company’s policy for recognizing interest income on impaired loans does not differ from its overall policy for interest recognition. F-15 The following tables present impaired loans by class, segregated by those for which a specific allowance was required and those for which a specific allowance was not necessary (in thousands): December 31, 2013 Impaired Loans Unpaid Recorded Principal Related Investment Balance Allowance With no related allowance recorded: Commercial and industrial $ 1,357 $ 1,357 $ - Real estate - construction 124 124 - Real estate - mortgage: Residential 2,704 2,892 - Commercial 5,093 5,093 - Consumer installment 6 6 - Total $ 9,284 $ 9,472 $ - With an allowance recorded: Commercial and industrial $ 534 $ 534 $ 179 Real estate - construction 3,887 3,887 210 Real estate - mortgage: Residential 3,178 3,217 855 Commercial 2,082 2,082 563 Total $ 9,681 $ 9,720 $ 1,807 Total: Commercial and industrial $ 1,891 $ 1,891 $ 179 Real estate - construction 4,011 4,011 210 Real estate - mortgage: Residential 5,882 6,109 855 Commercial 7,175 7,175 563 Consumer installment 6 6 - Total $ 18,965 $ 19,192 $ 1,807 F-16 December 31, 2012 Impaired Loans Unpaid Recorded Principal Related Investment Balance Allowance With no related allowance recorded: Commercial and industrial $ 1,230 $ 1,229 $ - Real estate - construction 308 308 - Real estate - mortgage: Residential 2,716 2,729 - Commercial 4,143 4,164 - Consumer installment 11 11 - Total $ 8,408 $ 8,441 $ - With an allowance recorded: Commercial and industrial $ 3,362 $ 3,367 $ 1,189 Real estate - construction 3,685 3,685 933 Real estate - mortgage: Residential 3,045 3,054 600 Commercial 2,771 2,776 960 Consumer installment 17 17 6 Total $ 12,880 $ 12,899 $ 3,688 Total: Commercial and industrial $ 4,592 $ 4,596 $ 1,189 Real estate - construction 3,993 3,993 933 Real estate - mortgage: Residential 5,761 5,783 600 Commercial 6,914 6,940 960 Consumer installment 28 28 6 Total $ 21,288 $ 21,340 $ 3,688 The tables above include troubled debt restructuring totaling $6.1 million and $4.6 million as of December 31, 2013 and 2012, respectively. The following table presents interest income by class, recognized on impaired loans (in thousands): As of December 31, 2013 As of December 31, 2012 As of December 31, 2011 Average Recorded Investment Interest Income Recognized Average Recorded Investment Interest Income Recognized Average Recorded Investment Interest Income Recognized Total: Commercial and industrial $ 2,187 $ 119 $ 2,776 $ 348 $ 1,637 $ 58 Real estate - construction 3,743 183 2,798 156 4,521 216 Real estate - mortgage: Residential 5,380 293 4,263 338 3,188 157 Commercial 6,500 493 4,717 543 5,083 97 Consumer installment 13 1 27 3 24 2 F-17 The following tables present the number of loan modifications by class and the corresponding recorded investment (in thousands): Modifications For the year ended of December 31, 2013 Number of Contracts Pre-Modification Outstanding Rate Recorded Troubled Debt Restructurings Forgiveness Other Total Investment Commercial and industrial 6 1 7 $ 1,264 Real estate- mortgage: Residential 7 - 7 784 Commercial 2 - 2 834 Troubled Debt Restructurings subsequently defaulted Number of Contracts Recorded Investment Commercial and industrial 5 $ 574 Real estate- mortgage: Commercial 1 190 Modifications For the year ended of December 31, 2012 Number of Contracts Pre-Modification Outstanding Rate Recorded Troubled Debt Restructurings Forgiveness Other Total Investment Commercial and industrial 1 12 13 $ 489 Real estate- mortgage: Residential 2 7 9 921 Commercial - 1 1 156 Consumer Installment - 2 2 11 Troubled Debt Restructurings subsequently defaulted Number of
